DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on 1/13/2022 have been entered.  Claims 1-2, 4-5, 7-11, 13, 15-18 are pending.  Claims 8 are withdrawn.  Claims 3, 6, 12, and 14 are cancelled. Claims 1, 4, 7, 10-11, 13, and 15-16 are amended and claims 2, 5, 9, and 17-18 are as previously presented.  

Response to Arguments
Applicant's arguments filed 11/13/2022 have been fully considered.
The previous non-statutory double patenting rejection has been withdrawn in response to the applicant filing on a terminal disclaimer.  
The previous rejection under 35 USC 101 is withdrawn in response to the applicant’s amendments.  
The previous rejection under 35 USC 112 is withdrawn in response to the applicant’s amendments.  
The previous rejection under 35 USC § 102 of claims 1, 3, 11-12, and 18 has been withdrawn.  However a new grounds of rejection has been given under 35 USC § 103 in response to the applicant’s amendments as discussed below.
Regarding the rejection under 35 USC § 103, the applicant states:
“Paragraph [0039] describes comparing tracked metrics to stored baseline metrics to identify the effects of the presented conditions on the user's performance. Thus, the fatigue state level of the subject is already known, and Johnson is directed to determining the effects of sleep deprivation on the subject. Accordingly, Johnson fails to describe that an amount of change between a reference correlation value and a calculated correlation value is used to determine the fatigue state level of the subject, as recited in Applicant's amended independent claims 6 and 14….

Still further, Johnson does not describe determining the difference bet,,veen the test results of the subject before and after the testing session, and using the difference to determine the fatigue state level…
More specifically, independent claims 1 and 11 dearly recite that a fatigue state level of the subject is determined based on the amount of change and the reference information, and the amount of change being a difference between the reference correlation value and the calculated correlation value”

The examiner respectfully disagrees.  Johnson [0052] states: 
“After this comparison, tracked cognitive performance metrics for the user can be used to identify changes in physiologic metrics for the user, or vice versa. For example, changes in a tracked cognitive performance metric for the user during a testing round can be used to estimate changes in one or more physiologic metrics for the user.”

Johnson is clearly teaching that correlation between the changes in physiological metrics, determination information, and cognitive performance, a brain function activation state can be determined.  Though Johnson gives the example of estimating physiological values using tracked cognitive performance, the use of vice versa indicates that opposite can be done where cognitive performance can be estimated using tracked physiological values.  Therefore, future cognitive performance/brain activation does not need to be known but can be estimated once the initial estimation/correlation relationship is established via the steps the applicant points to in [0039].  This estimated cognitive value is the equivalent of the correlation value of the determination information with respect to the brain activation information.  Johnson [0053] teaches that cognitive performance metric/correlation value can be compared with a baseline/reference cognitive performance metric/correlation value. The differences between these values, the claimed amount of change, can be used to detect acute changes in cognitive function where cognitive function is equivalent of a fatigue state level.  Johnson [0053] states that difference can be used to determine future fatigue/stress levels other situations/scenarios indicating that the fatigue level does not need to be known and can be determined using the method taught by Johnson.  Therefore, the applicant’s arguments are not persuasive.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kibar (US 2004/0210159) in view of Johnson (US 2015/0164418).
Regarding claim 1, Kibar teaches a fatigue state determination device ([0025; 0050; 0071; 0108; 0112] indicate the system can measure fatigue/alertness/sleepiness/energy levels/tiredness which are all indicators of a fatigue state/level), comprising: 
a processor (Computer/workstation [0028; 0053]) including a brain-function activation information provision unit that provides brain- function activation information in order to activate a human brain function of a subject (Kibar teaches audio and video control software 62 provides stimuli to the subject.  The software is implemented on a computer/workstation which by definition would include a processor see [0023; 0053] and Fig 3.  [0013; 0035; 0079] indicates that stimuli induce cognitive or emotional states which are both brain related functions and therefore equivalent of activating the brain); 
a fatigue state determination unit that determines a fatigue state of the subject based on facial-surface change information indicative of a time-series change of facial surface data on the subject while the brain-function activation information is being provided (Kibar [0029, 0036] teaches image and video processing software 56 can process video of a subject’s face to measure changes in facial expressions, thermal profiles of the face, and facial muscle contraction amounts which all are facial surface changes.  Psychological states can be determined from the facial data.  These states include fatigue see [0025; 0049-0050; 0071; 0108; 0112] The data can be a time series see [0075] ); and 
a determination information generating unit that generates determination information from the facial-surface change information (Kibar [0029; 0033-034] teaches psychology analysis software analyzes data from the video which includes facial data and determines emotional/cognitive states of the subject).  
a reference information storage memory that stores, as reference information in relation to a fatigue state level(Kibar [0006; 0010; 0012] teaches pre-stored information used to derive emotion/cognitive states)
Kibar does not explicitly teach that the reference information is an amount of change within a predetermined range from a reference correlation value to a correlation value of determination information calculated with respect to the brain-function activation information, the fatigue state determination unit calculating the correlation value of the determination information with respect to the brain-function activation information, and determining the fatigue state level of the subject based on the amount of change and the reference information, the amount of change being a difference between the reference correlation value and the calculated correlation value.
Johnson does teach a cognitive testing system that includes that the reference information is an amount of change within a predetermined range from a reference correlation value to a correlation value of determination information calculated with respect to the brain-function activation information, the fatigue state determination unit calculating the correlation value of the determination information with respect to the brain-function activation information, and determining the fatigue state level of the subject based on the amount of change and the reference information, the amount of change being a difference between the reference correlation value and the calculated correlation value. (Johnson [0051] teaches correlating cognitive performance assessment which is the equivalent of brain activation information to the physiological data.  Johnson [0052] teaches that the cognitive/physological correlation can be used to estimate cognitive performance metrics from the physiological data, the equivalent of a calculated correlation value - .  The cognitive performance metric changes reflect changes reflect changes due stresses including fatigue making it a measure of fatigue see [0011; 0036; 0038].  Johnson [0039-0040, 0053] indicates the cognitive performance metric can be compared to baseline metrics, the equivalent of the stored reference information, changes in performance due to stresses such as fatigue and therefore determining a fatigue level of user [0053] teaches that difference between the measured cognitive performance vales and user baseline, an amount of change, can be used to determine changes in the amount of stress a user is under, a fatigue level).
In view of the teachings of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reference information and determination unit as is disclosed by Johnson to the fatigue detection device taught by Kibar in order to determine changes in cognitive states indicting fatigue using only physiological information and not need to continually apply the stimuli to the user to get determine cognitive states.  
Regarding claim 10, Kibar teaches the fatigue state determination device according to claim 3, wherein a determination information provision device on a network includes a reference information storage memory (As discussed in the rejection of claim 1, Johnson teaches the reference information and determination unit. Johnson [0055; 0057] further indicates the features taught by Johnson which would include the baseline reference information can be implemented on a server and that the data can be stored in memory.  It would be obvious to one of ordinary include reference information storage on server as taught by Johnson in order to allow access the user data via the internet/network).  
Claim 11 is rejected for substantially the same reasons as claim 1
Regarding claim 15, Kibar as modified teaches the fatigue state determination method according to claim 11, wherein before the predetermined action, the brain-function activation information provision step, the facial-surface change information acquisition step, the facial-surface change information decomposition step, and the determination information generating step are executed to generate the reference information (Kibar [0014; 0048] teaches recording responses including facial responses before being applying a stimuli to the subject, the equivalent of the predetermined action).  
Regarding claim 16, Kibar as modified teaches the fatigue state determination method according to claim 11, wherein the reference information storage memory is installed in a determination information provision device on a network, and the fatigue state determination step includes accessing the determination information provision device when determining the fatigue state level (Johnson [0057] indicates the features taught by Johnson which would include the baseline reference information can be implemented on a server.  It would be obvious to one of ordinary include reference information storage on server as taught by Johnson in order to allow access the user data via the internet/network).  
Regarding claim 17, Kibar as modified teaches the fatigue state determination method according to claim 16. wherein the reference correlation value is calculated by providing the brain-function activation information to a person other than the subject (Kibar [0078] indicates that rules for analyzing the results, the equivalent of reference correlation values, can be adjusted based on responses specific demographic groups).  
Regarding claim 18, Kibar teaches the fatigue state determination method according to claim 11. wherein the predetermined action is an intellectual activity or a physical activity (Kibar [0035] indicates that the subject can interact with the presented visual stimuli which would be an intellectual activity.  [0062] indicates that the stimuli can be a game which is a form intellectual activity).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kibar as modified by Johnson as applied to claim 1 above, and further in view of Atsumori (US 2014/0107439).
Regarding claim 2, Kibar teaches the fatigue state determination device according to claim 1, but Kibar does not explicitly teach wherein the brain-function activation information provision unit provides working memory related information as the brain-function activation information (Kibar [0092] does teach testing memory but does not describe providing working memory related information as the stimuli to activated brain function).  
Atsumori does teach a fatigue measurement system (Atsumori teaches correlating working memory tasks to variety of moods associated with POMS test including fatigue see [0042; 0044]) where a brain-function activation information provision unit provides working memory related information as the brain-function activation information (Atsumori teaches giving users both a spatial and verbal working memory tasks [0037-0038] and Figs. 5 and 6)
In view of the teachings of Atsumori, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include working memory task as is disclosed by Atsumori  to the brain activation provision unit/stimuli types taught by Kibar in because theses working memory tasks have been shown to be influenced by emotional states within the brain of the user and therefore can be a tool to stimulate a brain response that can be measured using physiological signals to determine changes in emotional states including fatigue and can be used in non-invasive mood detection such as the one taught by Kibar to  create objective measurement of mood states such as fatigue (Atsumori [0002; 0005])

Claims 4-5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kibar as modified by Johnson as applied to claim 1 above, and further in view of McDuff (US 2015/0282724).
Regarding claim 4, Kibar teaches the fatigue state determination device according to claim 1, but Kibar does not explicitly teach a facial-surface change information decomposition unit that decomposes the facial- surface change information into a plurality of components using singular value decomposition, principal component analysis, or independent component analysis, the determination information generating unit extracting a component related to the brain-function activation information from the plurality of components as a determination component, and generating the determination information from the determination component.
McDuff does teach a video camera system (Fig 2a) that measure facial surface changes in the form of changes in blood flow ([0035-0038]) with a facial-surface change information decomposition unit that decomposes the facial- surface change information into a plurality of components using singular value decomposition, principal component analysis, or independent component analysis ([0075] teaches applying independent component/ICA to the individual color channels corresponding to regions of interest/ROI  in the face in order to recover source signals – the components from the ICA) , the determination information generating unit extracting a component related to the brain-function activation information from the plurality of components as a determination component (McDuff [0078;0086] teaches calculating a  fast Fourier transform for each source signal/component and selecting the  component with the greatest frequency peak between 45-270 bpm) , and generating the determination information from the determination component (The selected component/source signal corresponds to the blood volume pulse wave/BVP see [0076; 0079; 0088-0089] which can be used to extract additional parameters such as heart rate, heart rate variability, LF-HRV, HF-HRV and respiratory signals [0009; 0088]).
In view of the teachings of McDuff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decomposition method for facial images and the selection method as is disclosed by McDuff to image processing software used taught by Kibar in order to collect heart rate related signals in a non-contact manner using the camera system of Kibar which heart rate signals are useful for determining psychological states such as fatigue (Kibar [0065; 0068] and McDuff [0036; 0130; 0132]). In addition, ICA maximizes the non-Gaussianity within the sources which allows the ICA to disambiguate the signal in this case BVP from the noise very well (McDuff [0074; 0129])
Regarding claim 5, Kibar as modified teaches the fatigue state determination device according to claim 4.  McDuff further teaches the determination information generating unit extracts the determination component based on a value of a significance level. (McDuff [0078; 0086] teaches calculating a  fast Fourier transform for each source signal/component and selecting the  component with the greatest frequency peak between 45-270 bpm.  This peak value is the equivalent of an significance level.  It would be obvious to one of ordinary skill in the art to include the selection using significance level in order to select the component/source signal that has the strongest blood volume pulse wave/BVP see McDuff [0079])  
Regarding claim 9, Kibar teaches the fatigue state determination device according to claim 1, but Kibar does not explicitly teach that the facial-surface change information acquisition unit further includes a facial-surface change information acquisition unit that acquires facial blood-circulation-amount data based on RGB data regarding a facial surface of the subject as the facial surface data.
  McDuff does teach a video camera system (Fig 2a) that the facial-surface change information acquisition unit further includes a facial-surface change information acquisition unit that acquires facial blood-circulation-amount data based on RGB data regarding a facial surface of the subject as the facial surface data (McDuff [0037] teaches camera that collects multiple color channels including red, green and blue.  As discussed in the rejection of claim, the color channels from the video can be used to determine the blood volume pulse wave in the face which would be the equivalent of a blood circulation amount see  McDuff [0067-0080])
In view of the teachings of McDuff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining blood circulation amounts using RGB data as is disclosed by McDuff to image processing software used taught by Kibar in order to collect heart rate related signals in a non-contact manner using the camera system of Kibar which heart rate signals are useful for determining psychological states such as fatigue (Kibar [0065; 0068] and McDuff [0036; 0130; 0132]). 
Claim 13 is rejected for substantially the same reasons as claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kibar as modified by Johnson as applied to claim 1 above, and further in view of Lee (US 2016/0098592).
Regarding claim 7, Kibar teaches the fatigue state determination device according to claim 1, but Kibar does not explicitly teach that the processor further includes a facial-surface change information acquisition unit that acquires data on one or more of a paranasal sinus peripheral region and a forehead of the subject as the facial surface data.  
Lee does teach mental/fatigue state monitoring system (Lee [0074]) where a facial-surface change information acquisition unit that acquires data on one or more of a paranasal sinus peripheral region and a forehead of the subject as the facial surface data. (Lee teaches camera system that collects facial surface change information in the form of hemoglobin concentration, HC, that selects regions of interest, ROI, focused on the forehead and cheeks see .  The examiner would note the paranasal sinus include the maxillary sinuses which are located in the cheek region see paranasal sinus. (1992). In C. G. Morris (Ed.), Academic Press Dictionary of Science and Technology (4th ed.). Elsevier Science & Technology. Credo Reference: https://search.credoreference.com/content/entry/apdst/paranasal_sinus/0?institutionId=743)
In view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring blood flow related characteristics in the forehead and checks/paranasal region as is disclosed by Lee to the camera system taught by Kibar because blood flow in the cheeks are predominantly controlled by parasympathetic system and the forehead blood flow is controlled by a combination of the parasympathetic and sympathetic system and therefore different emotional states will have different spatial blood flow patterns (Lee [0025]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792